DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 11/16/2022.

	
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 regarding Garrison ‘027 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘027 in view of Hanna, claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘027 in view of Worrell 1, and claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘027 in view of Heard. Now, based on the new claim amendments, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘295 in view of Hanna, claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘295 in view of Worrell 1, and claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Garrison ‘295 in view of Heard. Please note that the primary references have the same name in both rejections. Although they are two different references, the first inventor in both of them is the same. 
Applicant's arguments filed 11/16/2022 regarding Hanna have been fully considered but they are not persuasive. The applicant argues that Hanna does not teach a wedge-shaped electrode that graduates in width along the length of an end effector because it graduates in thickness. However, which dimension corresponds to width dimension is not explicitly claimed. Thus, what is considered the thickness dimension in Hanna could correspond to the width dimension in the claim language. The wedge-shaped electrode in Hanna graduates in a dimension along the length of an end effector, thus, based on the current claim language, this does read on wedge-shaped electrode that graduates in width along the length of an end effector. Thus, applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al., US 20070106295, herein referred to as "Garrison", in view of Hanna, US 20100057081, herein referred to as "Hanna".
Regarding claim 1, Garrison discloses a surgical instrument (Figure 20: forceps 1000), comprising: an end effector (Figure 20: end effector assembly 1100), comprising: a proximal end (Figure 20: proximal end of the end effector assembly is at the distal ends 1016a and 1016b of shafts 1012a and 1012b and [0113]); a distal end (Figure 20: tips 1215 and 1235); a first jaw (Figures 20 and 22: upper jaw member 1110) comprising a first electrode (Figure 22: electrically conductive sealing surface 1112 and [0116]); and a second jaw (Figures 20 and 23: lower jaw member 1120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position to grasp tissue between the first jaw and the second jaw ([0113]: “The end effector assembly 1100 includes pair of opposing jaw members 1110 and 1120 that are pivotably connected about a pivot pin 1065 and that are movable relative to one another to grasp vessels and/or tissue.” And [0114]-[0115]), and wherein the second jaw comprises: a second electrode Figure 23: electrically conductive sealing surface 1122 and [0116]), wherein the first electrode and the second electrode cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”); and a monopolar electrode (Figures: 22-23: knife channel 1115 and [0123]: “the jaw members 1110 and 1120 include a knife channel 1115 disposed therebetween that is configured to allow distal translation of a cutting mechanism (not shown) therewithin to sever tissue disposed between the seal surfaces 1112 and 1122.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element” and [0027]) centrally disposed down a length of the end effector (Figures: 22-23: knife channel 1115 is centrally disposed down a length of the end effector assembly), wherein the monopolar electrode is electrically isolated from the first electrode and the second electrode (Figures: 22-23: knife channel 1115 isolates the knife from the electrodes), and wherein the monopolar electrode is configured to employ monopolar energy to cut the tissue grasped between the first jaw and the second jaw in a monopolar cycle ([0027]: “The forceps also includes a knife that is selectively moveable within a knife channel defined within at least one of the jaw members to cut tissue disposed therebetween.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”). Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises a wedge shape, wherein the wedge shape graduates in width along the length of the end effector.
However, Hanna teaches a surgical instrument (Figure 1: forceps 10) wherein the electrode (Figures 3A-3D: electrode 212) comprises a wedge shape ([0038]: “are connected at their respective proximal ends, 211a and 221a, by a suitable pivot mechanism 230 and rotatable about pivot pin 232. The electrodes 212 and 222 are configured to be wedge-shaped,”), wherein the wedge shape graduates in width along the length of the end effector ([0038]-[0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the monopolar electrode of the surgical instrument disclosed by Garrison so that the electrode is wedge-shaped as taught by Hanna, so that the electrode can squeeze tissue toward the proximal end of the end effector assembly (Hanna [0039]).
Regarding claim 3, Garrison in view of Hanna discloses the surgical instrument of claim 1, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0125]: “Once sealed, the surgeon activates the actuating mechanism to advance the cutting blade through the tissue to sever the tissue 400 along the tissue seal.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”) is performed after the bipolar cycle ([0125]: “The surgeon then activates the handswitch 1050 to provide electrosurgical energy to each jaw member 1110 and 1120 to communicate energy through the tissue held therebetween to effect a tissue seal.” And [0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”).
Regarding claim 4, Garrison in view of Hanna discloses the surgical instrument of claim 1, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle ([0027]: “The monopolar element may be connected to the source of electrosurgical energy and may be selectively activatable independently of the jaw members.”).
Regarding claim 5, Garrison in view of Hanna discloses the surgical instrument of claim 1, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”) and the bipolar cycle ([0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”) are asynchronously activated in a tissue treatment cycle ([0027]: “The monopolar element may be connected to the source of electrosurgical energy and may be selectively activatable independently of the jaw members.”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Hanna, further in view of Mayer et al., US 20170065331, herein referred to as "Mayer".
Regarding claim 2, Garrison in view of Hanna discloses the surgical instrument of claim 1, but Garrison in view of Hanna does not explicitly disclose a surgical instrument wherein the first jaw and the second jaw are laterally curved.
However, Mayer teaches a surgical instrument (Figure 2: tool 16) wherein the first jaw (Figure 2: first branch 18) and the second jaw (Figure 2: second branch 19) are laterally curved (Figure 2 and [0017]: “It is also possible that the tissue support surface of the cutting electrode impact region be partially curved, trough-shaped or wedge-shaped in order to aid this centering function.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the first and second jaws are laterally curved as taught by Mayer in order to enhance the centering function of the cutting element of the device (Mayer [0017]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Hanna, further in view of Newton et al., US 20080287948, herein referred to as "Newton".
Regarding claim 6, Garrison in view of Hanna discloses the surgical instrument of claim 1, but Garrison in view of Hanna does not explicitly disclose a surgical instrument wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle ([0015]-[0016] and [0038]: “various combinations of simultaneous or sequential bipolar and monopolar signals can be applied to the tissue”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is initiated after the bipolar cycle is initiated and before the bipolar cycle is terminated as taught by Newton so that the tissue can receive both monopolar and bipolar energy simultaneously (Newton [0010]). 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell et al., US 20170238991, herein referred to as "Worrell 1".
Regarding claim 7, Garrison discloses a surgical instrument (Figure 20: forceps 1000), comprising: an end effector (Figure 20: end effector assembly 1100), comprising: a proximal end (Figure 20: proximal end of the end effector assembly is at the distal ends 1016a and 1016b of shafts 1012a and 1012b and [0113]); a distal end (Figure 20: tips 1215 and 1235); a first jaw (Figures 20 and 22: upper jaw member 1110) comprising a first electrode (Figure 22: electrically conductive sealing surface 1112 and [0116]); and a second jaw (Figures 20 and 23: lower jaw member 1120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position to grasp tissue between the first jaw and the second jaw ([0113]: “The end effector assembly 1100 includes pair of opposing jaw members 1110 and 1120 that are pivotably connected about a pivot pin 1065 and that are movable relative to one another to grasp vessels and/or tissue.” And [0114]-[0115]), and wherein the second jaw comprises: a second electrode Figure 23: electrically conductive sealing surface 1122 and [0116]), wherein the first electrode and the second electrode cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”); and a monopolar electrode (Figures: 22-23: knife channel 1115 and [0123]: “the jaw members 1110 and 1120 include a knife channel 1115 disposed therebetween that is configured to allow distal translation of a cutting mechanism (not shown) therewithin to sever tissue disposed between the seal surfaces 1112 and 1122.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element” and [0027]) electrically isolated from the first electrode and the second electrode (Figures: 22-23: knife channel 1115 isolates the knife from the electrodes), and wherein the monopolar electrode is configured to employ monopolar energy to cut the tissue grasped between the first jaw and the second jaw in a monopolar cycle ([0027]: “The forceps also includes a knife that is selectively moveable within a knife channel defined within at least one of the jaw members to cut tissue disposed therebetween.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”).
Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises a compliant flex-circuit substrate centrally disposed down a length of the end effector; and an electrically conductive member disposed onto the compliant flex-circuit substrate. 
However, Worrell 1 teaches a surgical instrument (Figure 165: end effector 4200) wherein the monopolar electrode (Figures 165-166: distal monopolar electrode 4206) comprises a compliant flex-circuit substrate (Figures 165-166: flexible circuit electrode 4204) centrally disposed down a length of the end effector (Figure 165: flexible circuit electrode 4204 is centrally disposed down a length of end effector 4200); and an electrically conductive member (Figure 165-166: lateral bipolar electrodes 4208a-4208c) disposed onto the compliant flex-circuit substrate (Figures 165-166: flexible circuit electrode 4204).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar electrode comprises a compliant flex-circuit substrate as taught by Worrell 1 so that the electrode can incorporate a variety of lead lengths and active and/or passive components (Worrell 1 [0344]).
Regarding claim 9, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0125]: “Once sealed, the surgeon activates the actuating mechanism to advance the cutting blade through the tissue to sever the tissue 400 along the tissue seal.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”) is performed after the bipolar cycle ([0125]: “The surgeon then activates the handswitch 1050 to provide electrosurgical energy to each jaw member 1110 and 1120 to communicate energy through the tissue held therebetween to effect a tissue seal.” And [0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”).
Regarding claim 10, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle ([0027]: “The monopolar element may be connected to the source of electrosurgical energy and may be selectively activatable independently of the jaw members.”).
Regarding claim 11, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”) and the bipolar cycle ([0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”) are asynchronously activated in a tissue treatment cycle ([0027]: “The monopolar element may be connected to the source of electrosurgical energy and may be selectively activatable independently of the jaw members.”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell, further in view of Mayer.
Regarding claim 8, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, but Garrison in view of Worrell 1 does not explicitly disclose a surgical instrument wherein the first jaw and the second jaw are laterally curved.
However, Mayer teaches a surgical instrument (Figure 2: tool 16) wherein the first jaw (Figure 2: first branch 18) and the second jaw (Figure 2: second branch 19) are laterally curved (Figure 2 and [0017]: “It is also possible that the tissue support surface of the cutting electrode impact region be partially curved, trough-shaped or wedge-shaped in order to aid this centering function.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the first and second jaws are laterally curved as taught by Mayer in order to enhance the centering function of the cutting element of the device (Mayer [0017]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell 1, further in view of Newton.
Regarding claim 12, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, but Garrison in view of Worrell 1 does not explicitly disclose a surgical instrument wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle ([0015]-[0016] and [0038]: “various combinations of simultaneous or sequential bipolar and monopolar signals can be applied to the tissue”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is initiated after the bipolar cycle is initiated and before the bipolar cycle is terminated as taught by Newton so that the tissue can receive both monopolar and bipolar energy simultaneously (Newton [0010]). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard et al., US 20140005663, herein referred to as "Heard".
Regarding claim 13, Garrison discloses a surgical instrument (Figure 20: forceps 1000), comprising: an end effector (Figure 20: end effector assembly 1100), comprising: a proximal end (Figure 20: proximal end of the end effector assembly is at the distal ends 1016a and 1016b of shafts 1012a and 1012b and [0113]); a distal end (Figure 20: tips 1215 and 1235); a first jaw (Figures 20 and 22: upper jaw member 1110) comprising a first electrode (Figure 22: electrically conductive sealing surface 1112 and [0116]); and a second jaw (Figures 20 and 23: lower jaw member 1120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position to grasp tissue between the first jaw and the second jaw ([0113]: “The end effector assembly 1100 includes pair of opposing jaw members 1110 and 1120 that are pivotably connected about a pivot pin 1065 and that are movable relative to one another to grasp vessels and/or tissue.” And [0114]-[0115]), and wherein the second jaw comprises: a second electrode Figure 23: electrically conductive sealing surface 1122 and [0116]), wherein the first electrode and the second electrode cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”); and a monopolar electrode (Figures: 22-23: knife channel 1115 and [0123]: “the jaw members 1110 and 1120 include a knife channel 1115 disposed therebetween that is configured to allow distal translation of a cutting mechanism (not shown) therewithin to sever tissue disposed between the seal surfaces 1112 and 1122.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element” and [0027]) centrally disposed down a length of the end effector (Figures: 22-23: knife channel 1115 is centrally disposed down a length of the end effector assembly), wherein the monopolar electrode is electrically isolated from the first electrode and the second electrode (Figures: 22-23: knife channel 1115 isolates the knife from the electrodes), and wherein the monopolar electrode is configured to employ monopolar energy to cut the tissue grasped between the first jaw and the second jaw in a monopolar cycle ([0027]: “The forceps also includes a knife that is selectively moveable within a knife channel defined within at least one of the jaw members to cut tissue disposed therebetween.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”). Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises an electrically conductive wire. 
However, Heard teaches a surgical instrument (Figures 8A-8B: end effector assembly 600) wherein the monopolar electrode (Figures 8A-8B: monopolar wire member 630) comprises an electrically conductive wire ([0081]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that monopolar electrode comprises an electrically conductive wire so that the electrode can be completely retracted and can be rotatable (Heard [0081]).
Regarding claim 14, Garrison in view of Heard discloses the surgical instrument of claim 13, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0125]: “Once sealed, the surgeon activates the actuating mechanism to advance the cutting blade through the tissue to sever the tissue 400 along the tissue seal.” And [0016]: “a selectively extendable and energizable knife design which acts as a monopolar element”) is performed after the bipolar cycle ([0125]: “The surgeon then activates the handswitch 1050 to provide electrosurgical energy to each jaw member 1110 and 1120 to communicate energy through the tissue held therebetween to effect a tissue seal.” And [0116]: “the two opposing electrically conductive sealing surfaces 1112 and 1122 conduct bipolar energy to seal tissue disposed between the sealing surfaces 1112 and 1122 upon activation.”).
Regarding claim 15, Garrison in view of Heard discloses the surgical instrument of claim 13, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle ([0027]: “The monopolar element may be connected to the source of electrosurgical energy and may be selectively activatable independently of the jaw members.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard, further in view of Worrell et al., US 20140214025, herein referred to as “Worrell 2”.
	Regarding claim 16, Garrison in view of Heard discloses the surgical instrument of claim 13, but Garrison in view of Heard does not explicitly disclose a surgical instrument wherein the electrically conductive wire comprises a flexible central portion.
However, Worrell 2 teaches a surgical instrument (Figure 15: end effector 440) wherein the electrically conductive wire comprises a flexible central portion ([0083]: “the electrodes are formed by flexible wires that extend along the mutually-facing interior surfaces of jaws” wherein a wire that is flexible throughout its entirety is flexible in its central portion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the wire comprises a flexible portion as taught by Worrell 2 for the predictable result of the wire being able to move in different formations as necessary (MPEP Section 2143 I. B.).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard, further in view of Worrell 1.
Regarding claim 17, Garrison in view of Heard discloses the surgical instrument of claim 13 with Heard disclosing an electrically conductive wire (Figures 8A-8B: monopolar wire member 630 and [0081]). Garrison in view of Heard does not explicitly disclose a surgical instrument further comprising a compliant member, wherein the electrically conductive structure is electrically isolated from the second jaw by the compliant member.
However, Worrell 1 teaches a surgical instrument (Figure 186) further comprising a compliant member (Figure 186: insulative substrate 4714 and [0689]: “The flexible circuit electrode assembly 4702 comprises a first flexible electrically insulative substrate 4714 (e.g., polyimide, polyester, fluorocarbon, or any polymeric material, or any combinations thereof)”), wherein the electrically conductive structure (Figure 186: electrode 4704) is electrically isolated from the second jaw (Figure 186: body 4726 of jaw member 4700) by the compliant member (Figure 186: insulative substrate 4714 is between body 4726 and electrode 4704).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the electrically conductive structure is isolated from the jaw by a compliant member as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).
Regarding claim 18, Garrison in view of Heard and Worrell 1 discloses the surgical instrument of claim 17, and Worrell 1 further discloses a surgical instrument (Figure 186) wherein the compliant member (Figure 186: insulative substrate 4714) comprises a deformable dielectric material ([0689]: “The flexible circuit electrode assembly 4702 comprises a first flexible electrically insulative substrate 4714 (e.g., polyimide, polyester, fluorocarbon, or any polymeric material, or any combinations thereof)” which could include a dielectric material [0345]: “The electrically insulative elements 56 can be formed of a dielectric material”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the compliant member is a deformable dielectric material as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).
Regarding claim 20, Garrison in view of Heard and Worrell 1 discloses the surgical instrument of claim 17 with Heard disclosing an electrically conductive wire (Figures 8A-8B: monopolar wire member 630 and [0081]). Worrell 1 further discloses a surgical instrument (Figure 186) wherein the compliant member comprises a first compliant member (Figure 186: insulative substrate 4714), wherein the first jaw (Figure 186 shows only one jaw of the two, but the device has two identical jaws [0689]: “The flexible circuit assembly 4702 may be attached to the upper jaw member, lower jaw member, or both.”) comprises a second compliant member (Figure 186: second flexible electrically insulative substrate 4710), and wherein the first compliant member (Figure 186: insulative substrate 4714) and the second compliant member (Figure 186: second flexible electrically insulative substrate 4710) electrically isolate the electrically conductive structure (Figure 186: electrode 4704) from the first jaw and the second jaw (Figure 186: insulative substrate 4714 is between body 4726 and electrode 4704 and second flexible electrically insulative substrate 4710 is between electrode 4704 and the second jaw (not pictured in Figure 186)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the electrically conductive structure is isolated from both jaws by compliant members as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard and Worrell 1, further in view of Hanna.
Regarding claim 19, Garrison in view of Heard and Worrell 1 discloses the surgical instrument of claim 17 but does not explicitly disclose a surgical instrument wherein the compliant member is compressible. 
However, Hanna teaches a surgical instrument (Figures 4A-4B) wherein the compliant member (Figures 4A-4B: resilient member 492) is compressible ([0041]: “Resilient members 472 and 492 may be any compressible and/or flexible segment as is within the purview of those skilled in the art. In embodiments, resilient members 472 and 492 are springs.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the compliant member is compressible so that the tissue between the jaws may be compressed in a more parallel manner (Hanna [0041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                              /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794